DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on April 14, 2021 were received and fully considered. Claim 1 was amended. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 14, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Sullivan et al. (US PG Pub. No. 2018/0153418 A1) (hereinafter “Sullivan”).

Sullivan was applied in the previous office action.
With respect to claim 1, Sullivan teaches a fluid bladder provided in a blood pressure measurement cuff in order to compress a measurement site (par.0031; Figs. 1A- 1B, 7A-17B), comprising: a plurality of segment bladders (par.0031 “air bladders”), each segment bladder of the plurality of bladders being formed by folding one sheet in half in a width direction configured to extend along an artery passing through the measurement site (par.0007 “each expandable cell may be folded”; par.0025 “expandable cells in a stacked configuration, with outwardly and inwardly configured folds”; par.0059 “fold”), welding or adhering edge portions on a side opposite to the folding location for folding in half (par.0050 “ultrasonic welding”), and welding or adhering edge portions in a lengthwise direction orthogonal to the width direction (par.0050; Figs. 1A- 1B, 7A-17B), wherein the plurality of segment bladders are stacked in a width direction orthogonal to the measurement site and integrated (par.0007 “stack of expandable cells”; see also Figs. 1A- 1B, 7A-17B).

Sullivan also suggests other embodiments that set forth the following:
[par.0007] In one embodiment... The plurality of elongate cells may comprise an elongate cylindrical shape, an elongate oblong shape, a hexagonal cross-sectional shape transverse to their length, or an elongate teardrop shape, the elongate teardrop shape comprising an enlarged end and an tapered end, for example.  In embodiments with teardrop shapes, the plurality of elongate teardrop shapes may be arranged along the vertical dimension of the expandable member in an alternating orientation, or may each have the same orientation along a length or a width of the expandable member.

[0051]... The expandable cells need not be identical, and each may have a different size or cross-sectional shape, including square, oblong, teardrop, triangular, columnar, pentagonal, hexagonal, or other polygonal shape, for example...

[0052] In another embodiment, depicted in FIGS. 10A and 10B, the expandable member 1000 may comprise a plurality of attached elongate cells 1002, wherein the elongate cells comprise lengths 1004 that are aligned along the widths 114 of the expandable member 1000.  In some variations, the use of expandable cells 1002 with an orientation that is orthogonal to the general orientation of the expandable member 1000, the creasing or pinching in may be reduced or eliminated.  Although the depicted expandable member 1000 comprises repeating identical cylindrical expandable cells 1002, in other variations, the expandable cells 1002 of expandable member 1000 need not be identical, and each may have a different size or cross-sectional shape, including cylindrical, square, oblong, teardrop, triangular, columnar, pentagonal, hexagonal, or other polygonal shape, for example...

	However, Sullivan does not explicitly teach the welded or adhered portions are non-expandable.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Sullivan such that each segment bladder has a teardrop-shaped cross-section orthogonal to the lengthwise direction when inflated, and the folding locations are arranged alternatingly on opposite sides in the width direction, as suggested by other embodiments of Sullivan. Although Sullivan does not explicitly teach the welded or adhered portions are non-expandable (as currently amended), such a modification would be obvious to PHOSITA when the invention was filed as Sullivan suggests that its device can have “reduced expansion exhibited at the edges” (see last sentence, par.0049). In other words, modifying Sullivan such that the welded or adhered portions are non-expandable (as opposed to reduced expansion) would amount to routine modification in order to allow for even more reduced skin or surface contact, as suggested by Sullivan.
With respect to claim 2, Sullivan teaches through holes that enable air to flow between segment bladders that are adjacent to each other are provided in inner regions of half-sheets that are adjacent to each other in the segment bladders that are adjacent to each other, and wherein the half-sheets that are adjacent to each other are integrated by being welded or adhered such that the through holes are surrounded (par.0007 “at least one opening may be provided in a wall between adjacent expandable cells, and the some variations, the opening may have a vertical opening axis”; par.0048 “at least one opening to facilitate inflation into the expandable member”).
With respect to claim 3, Sullivan does not explicitly teach a nipple for introducing and/or discharging fluid for compressing the measurement site is attached to a half-sheet of the plurality of segment bladders that is arranged on a side located farthest from the measurement site. However, such a modification would be obvious to PHOSITA as a simple substitution, i.e. an alternative means for introducing pressurized air into the air bladder for purposes of inflation.
With respect to claim 4, Sullivan teaches a number of segment bladders stacked in a thickness direction is even (par.0007 “stack of expandable cells”; see also Figs. 1A- 1B, 7A-17B; Note: Sullivan teaches variable number of expandable cells, which can be even).
With respect to claim 5, Sullivan teaches a number of segment bladders stacked in a thickness direction is odd (par.0007 “stack of expandable cells”; see also Figs. 1A- 
With respect to claims 7 and 10-13, Sullivan teaches a blood pressure measurement cuff including the fluid bladder according to claim 1 (Figs. 1A- 1B, 7A-17B).
With respect to claim 9, Sullivan teaches a main body including an element for blood pressure measurement (abstract; Figs. 1A-2B).

Response to Arguments
Applicant’s arguments with respect to the prior art rejections raised in the previous office action have been considered, but they are not persuasive. Examiner argues that the current amendment (the welded or adhered edge portions are non-expandable) is obvious over the prior art of record. Please see updated citations and obviousness rationale (underlined in the corresponding rejection heading above).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791